DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice to Applicants
This communication is in response to the Application filed on 7/31/2019.
Claims 21-33 are pending. Claims 1-20 are canceled in the preliminary amendment filed on 2/3/2020
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/31/2019 and 10/9/2019 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 32 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 32, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 32 and 33 for example, recite, “wherein the first history information and the second history information are each history information including a user who observed the microscopic image and an area information of the microscopic image observed by the user.” It is unclear as to what the each history information includes. Is it 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21, 32 and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., abstract idea – an idea to itself) without significantly more. Claim 21 is used as an example and analysis to claims 32-33 is similarly applied.
(1) Are the claims directed to a process, machine, manufacture or composition of matter;
(2A)	Prong One: Are the claims directed to a judicially recognized exception, i.e., a law of nature, a natural phenomenon, or an abstract idea;
Prong Two: If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application;
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.

With regard to (1), the instant claims recite an apparatus and a method and a system, therefore the answer is "yes".
Prong One: Yes. When viewed under the broadest most reasonable interpretation, the instant claims are directed to a Judicial Exception – an abstract idea belonging to the group of an idea to itself. The step of “display” is generically recited because there is no description of how this is accomplished. It can be interpreted as merely presenting the data. There is nothing in the claim that requires more than an operation that a human, armed with the appropriate apparatus can perform. Further, displaying (i.e., presenting) a first/second annotation mark on a first area of a microscopic image is an abstract idea (a judicial exception). The ‘display’ step is merely a presenting of the data. These steps are considered to be nothing more than mental data gathering and outputting data that is generally recited by ‘displaying’.     
With regard to (2A), Prong Two: No. The instant claims do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception of “displaying a first annotation mark and a second annotation mark on a first area of a microscopic image associated with an observation target object”, and therefore does not integrate the judicial exception into a practical application. In particular, the claim includes additional elements as follows and includes further defining the step of “displaying” by the following:
wherein the first annotation mark is based on a first history information…
wherein the second annotation mark is based on a second history information…
wherein the first history information and the second history information are each history information including a user who observed the microscopic image and an area information of the microscopic image observed by the user.…. 

The steps a.-c. further defines what the annotation marks are but does not recite how the judicial exception is integrated into a practical application. Displaying annotation mark (i.e., Supplying “data”) where the mark is based on a history information does not provide for “integration” of the abstract idea into a practical application, as said data do not change the way in which said apparatus operates. There are no specifics on how the annotation marks are received for them to be displayed. This can be interpreted as “visualization”. 
Assume this is a system that includes a scanner, for example, as it is recited in claim 33. This step of displaying is a routine step in a system that includes a scanner that captures a microscopic image. Therefore, this step also seems to be generic and a routine to ‘display’ in the manner it is recited. A generic processor causes a display to display information based on the task at hand often. These steps are considered to be nothing more than mental data gathering and outputting that is generally recited by ‘displaying’. There are no steps to define what it is in the claim and thus interpreting it in a broad manner is expected and fair given the lack of specifics here. 
In conclusion, the claim as a whole does not provide for “integration” of the abstract idea into a practical application. 
With regard to (2B), the pending claims do not show what is more than a routine in the art presented in the claims, i.e., the additional elements are nothing more than routine and well-known steps. There is no improvement to technology here. There is only a “displaying” step, and it has not been shown that the mental process allows the “technology” to do something that it previously was not able to do. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-28, 31-32 and 33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2004/0167806 to Eichhorn et al. (hereafter, “Eichhorn”).
With regard to claim 21 Eichhorn discloses a method comprising: causing a display device to display a first annotation mark and a second annotation mark on a first area of a microscopic image associated with an observation target object (Fig. 6A, paragraphs [0084-0090] where annotation module 160 is disclosed, “The annotation viewer 164 works in conjunction with the virtual slide module 110 to provide annotation information (i.e., layers) for display over the top of the virtual slide image data.”; also refer to paragraphs [0189-0194]), wherein the first annotation mark is based on a first history information associated with a first observation of the microscopic image, wherein the second annotation mark is based on a second history information associated with a 
With regard to claims 22 and 23 Eichhorn discloses wherein the microscopic image is at least one of a medical image, a pathological image and a biological image, wherein the microscopic image is a pathological image of at least a part of biological tissue (paragraph [0101] for example where it is disclosed that the specimen on a microscope slide is of a tissue).
With regard to claim 24 Eichhorn discloses causing the display device to display a second area of the microscopic image, wherein the first area of the microscopic image is configured to be displayed in a first resolution and the second area of the microscopic 
With regard to claim 25 Eichhorn discloses wherein the first resolution is fixed, and wherein the second resolution is variable (paragraphs [0062-0063, 0078-0079]).
With regard to claim 26 Eichhorn discloses wherein the first resolution is lower than the second resolution (paragraph [0059] and paragraphs [0062-0063] where various resolution levels are disclosed).
With regard to claim 27 Eichhorn discloses storing the first history information and the second history information (Fig. 1, storage area 50, paragraphs [0084-0086]).
With regard to claim 28 Eichhorn discloses causing the display device to display a first part of the first annotation mark in a first color and a second part of the second annotation mark in a second color (paragraphs [0080] and [0089]).
With regard to claim 31 Eichhorn discloses wherein the microscopic image has a pyramid structure (Figs. 4B-4G, paragraph [0062]).
With regard to claims 32-33, claims 32-33 are rejected same as claim 21 and the arguments similar to that presented above for claim 21 are equally applicable to claims 32-33. Eichhorn discloses a device, processor, a memory and a computer as shown in Fig. 1, 2A, 2B, 6A and so on; Eichhorn inherently discloses a scanner, paragraph [0059], and all of the other limitations similar to claim 21 are not repeated herein, but incorporated by reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958.  The examiner can normally be reached on Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/